08/11/2017
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                   August 4, 2017 Session

           DEBORAH J. MEADOWS v. RONALD E. MCCARTER ET AL.

                 Appeal from the Chancery Court for Sevier County
                 No. 15-10-340   Telford E. Forgety, Jr., Chancellor


                               No. E2017-00525-COA-R3-CV


The Defendant, Ronald E. McCarter (“Defendant”), seeks to appeal from a ruling of the
Trial Court which does not constitute a final judgment. Specifically, the ruling to which the
Notice of Appeal is directed in this case did not resolve the amount of attorney’s fees
awarded to the Plaintiff, Deborah J. Meadows (“Plaintiff”), nor did it fully resolve
Plaintiff’s claims against Tiffany Sharp. As such, it is clear that there is not a final
judgment from which an appeal as of right would lie. We therefore lack jurisdiction to
consider this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

THOMAS R. FRIERSON, II, J., D. MICHAEL SWINEY, C.J., AND CHARLES D. SUSANO, JR., J.

Travis D. McCarter, Sevierville, Tennessee, for the appellant.

Rebecca C. McCoy, Sevierville, Tennessee, for the appellee.

                                MEMORANDUM OPINION1

      Pursuant to Rule 13(b) of the Tennessee Rules of Appellate Procedure, this Court
reviewed the record for this appeal upon transmission to determine whether the Court had
       1
       Rule 10 of the Rules of the Court of Appeals provides as follows:

              This Court, with the concurrence of all judges participating in the case,
              may affirm, reverse or modify the actions of the trial court by
              memorandum opinion when a formal opinion would have no
              precedential value. When a case is decided by memorandum opinion it
              shall be designated “MEMORANDUM OPINION,” shall not be
              published, and shall not be cited or relied on for any reason in any
              unrelated case.
subject matter jurisdiction to hear this matter. After determining that there were unresolved
claims and issues in the Trial Court, this Court directed Defendant to show cause why this
appeal should not be dismissed as premature. Defendant has filed no response to the show
cause order.

        “A final judgment is one that resolves all the issues in the case, ‘leaving nothing else
for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
“[A]ny order that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.” Tenn. R. App. P. 3(a). Because there are unresolved claims and issues in the
proceedings below, this Court does not have subject matter jurisdiction to adjudicate this
appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts
have jurisdiction over final judgments only.”); see also Spencer v. The Golden Rule, Inc.,
No. 03A01-9406-CV-00207, 1994 WL 589564, * 1 (Tenn. Ct. App. Oct. 21, 1994). While
the Supreme Court in Bayberry remarked that there is “no bar” to the suspension of the
finality requirements of Rule 3(a) pursuant to Rule 2 of the Tennessee Rules of Appellate
Procedure, there has been no argument made in this case that would support suspension of
the requirements of the rule. See id. (noting that “there must be a good reason for
suspension”). Moreover, the question exists whether such a suspension would be proper
given developments in the law subsequent to Bayberry. See Ingram v. Wasson, 379 S.W.3d
227, 237 (Tenn. Ct. App. 2011) (“Lack of appellate jurisdiction cannot be waived.”) (citing
Meighan v. U.S. Sprint Communications Co., 924 S.W.2d 632, 639 (Tenn. 1996)).

       Because this Court lacks jurisdiction to consider this appeal, the case is dismissed
without prejudice to the filing of a new appeal once a final judgment has been entered.
Costs on appeal are taxed to Defendant, Ronald E. McCarter, and his surety, for which
execution may issue if necessary.



                                                                  PER CURIAM